Name: Regulation (EC) No 1880/2000 of the European Parliament and of the Council of 17 July 2000 extending Council Regulation (EC) No 443/97 on operations to aid uprooted people in Asian and Latin American developing countries
 Type: Regulation
 Subject Matter: cooperation policy;  America;  economic policy
 Date Published: nan

 Avis juridique important|32000R1880Regulation (EC) No 1880/2000 of the European Parliament and of the Council of 17 July 2000 extending Council Regulation (EC) No 443/97 on operations to aid uprooted people in Asian and Latin American developing countries Official Journal L 227 , 07/09/2000 P. 0001 - 0002Regulation (EC) No 1880/2000 of the European Parliament and of the Councilof 17 July 2000extending Council Regulation (EC) No 443/97 on operations to aid uprooted people in Asian and Latin American developing countriesTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 179(1) thereof,Having regard to the proposal from the Commission(1),Acting in accordance with the procedure laid down in Article 251 of the Treaty(2),Whereas:(1) Council Regulation (EC) No 443/97 of 3 March 1997 on operations to aid uprooted people in Asian and Latin American developing countries(3) expired on 31 December 1999.(2) It would appear appropriate to extend this Regulation until 31 December 2000 and at the same time to amend the financial framework and the relevant period referred to in Article 6(1) of Regulation (EC) No 443/97.(3) The extension of Regulation (EC) No 443/97 is dependent on the Commission submitting the annual reports to the European Parliament and to the Council, as required by that Regulation.(4) The measures necessary for the implementation of Regulation (EC) No 443/97 should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commision(4),HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 443/97 is hereby amended as follows:1. Article 6(1) is replaced by the following:"1. Community financing of the operations referred to in Article 1 covers a period of five years (1996 to 2000).The financial framework for the implementation of this programme for the period 1996 to 2000 is EUR 280 million.Annual appropriations are authorised by the budgetary authority within the limits of the financial perspective."2. Article 10(2) is replaced by the following paragraphs:"2. Where reference is made to this Article, Articles 4 and 7 of Council Decision 1999/468/EC of 28 June laying down the procedures for the exercise of implementing powers conferred on the Commission(5) apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC is one month.3. The Committee shall adopt its Rules of Procedure."3. The following Article shall be inserted:"Article 13aThe Commission shall submit to the European Parliament and to the Council, at least four months before the expiry of this Regulation, an overall assessment report appraising the management of the programme, identifying strengths and weaknesses and making recommendations to improve the impact of the programme."4. The second subparagraph of Article 14 shall be replaced by the following:"It applies until 31 December 2000."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 July 2000.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentJ. Clavany(1) OJ C 21 E, 25.1.2000, p. 65.(2) Opinion of the European Parliament of 4 May 2000 (not yet published in the Official Journal) and Decision of the Council of 29 June 2000.(3) OJ L 68, 8.3.1997, p. 1.(4) OJ L 184, 17.7.1999, p. 23.(5) OJ L 184, 17.7.1999, p. 23.